ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Patel, 2013 IL App (4th) 121111




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DINESH PATEL, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-12-1111


Filed                      September 11, 2013


Held                       In a prosecution for unlawful delivery of a controlled substance
(Note: This syllabus       containing synthetic cannabis arising from defendant’s sale of a “spice”
constitutes no part of     while working at a convenience store, the evidence only established that
the opinion of the court   defendant knew he was selling a professionally packaged product called
but has been prepared      “Bulldog” that was identified as a “spice,” that defendant knew it was
by the Reporter of         smoked by some people, that it was not on open display, and that the
Decisions for the          store owner said the product was legal to sell and he had a certificate
convenience of the         supporting that claim; therefore, defendant’s conviction was reversed on
reader.)
                           the ground that the State failed to prove the knowledge element of the
                           offense beyond a reasonable doubt.


Decision Under             Appeal from the Circuit Court of McLean County, No. 12-CF-170; the
Review                     Hon. James E. Souk, Judge, presiding.



Judgment                   Reversed.
Counsel on                 George Pappas (argued), of Chicago, for appellant.
Appeal
                           Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                           Robert J. Biderman, and Thomas R. Dodegge (argued), all of State’s
                           Attorneys Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE POPE delivered the judgment of the court, with opinion.
                           Justices Turner and Holder White concurred in the judgment and opinion.




                                             OPINION

¶1          In August 2012, the trial court found defendant, Dinesh Patel, guilty of unlawful delivery
        of a controlled substance (substance containing AM-2201 (synthetic cannabis) (1-(5-
        fluoropentyl)-3-(1-naphthoyl)indole) (720 ILCS 570/401(e) (West 2010)). Defendant
        appeals, arguing (1) the State failed to prove his guilt beyond a reasonable doubt and (2) his
        conduct was the result of a mistake of fact, a defense to this crime. We reverse defendant’s
        conviction.

¶2                                        I. BACKGROUND
¶3          In March 2012, a grand jury returned a two-count indictment against defendant, charging
        him with the unlawful delivery of a controlled substance. Count I alleged defendant
        knowingly and unlawfully delivered more than 1 gram but less than 15 grams of a substance
        containing AM-2201 (synthetic cannabis) (720 ILCS 570/401(e) (West 2010)). Count II
        alleged defendant knowingly and unlawfully delivered less than 1 gram of a substance
        containing AM-2201 (synthetic cannabis) (720 ILCS 570/401(d)(i) (West 2010)). The State
        dismissed count II prior to trial.
¶4          At defendant’s trial, Alex Cole, a student at Illinois State University, testified he was
        arrested by the McLean County sheriff’s department for selling marijuana on February 9,
        2012, and subsequently became a confidential source for the sheriff’s department. As of
        defendant’s trial, the State had not filed any charges against him.
¶5          Cole testified Detective Tim Tyler of the McLean County sheriff’s department contacted
        him on February 23, 2012, via text message about a gas station possibly selling an illegal
        substance to the public. Cole met with Detective Tyler later that day. Tyler directed Cole to
        the BP Amoco station in Lexington, Illinois, and told him to go inside and purchase a
        specific kind of “spice” called California Kush. Tyler said not to purchase it if it was on
        display, in open view, or marked as legal. Tyler searched Cole and his car and gave him $40
        in marked or recorded money.

                                                 -2-
¶6          Inside the gas station, Cole did not see any “spice” or any marked display saying the
       “spice” was legal. Cole approached defendant, who was behind the register, and asked if he
       had any Cali Kush or California Kush. The clerk said he did not have any but had another
       product which was the same. Defendant presented him with a jar labeled “Bulldog” from
       underneath the counter. Cole bought the product using the money Detective Tyler provided
       him. Defendant gave him change but not a receipt. Cole then left and met Detective Tyler
       and gave him the “Bulldog” and change.
¶7          On cross-examination, Cole testified he was not sure where defendant put the money he
       gave him but said it was probably the cash register. He testified defendant gave him change
       from the cash register.
¶8          Tim Tyler, a detective with the McLean County sheriff’s department, testified he had a
       case against Cole for selling cannabis. On February 23, 2012, Tyler contacted Cole about
       making a controlled buy at the BP Amoco station in Lexington. Tyler directed Cole to ask
       for California Kush or Cali Kush. Tyler told Cole not to buy the product if it was readily
       displayed for sale or advertised as legal “spice.”
¶9          Tyler had been told the “spice” “was not readily for sale [at the gas station] and you had
       to be a previous customer or person known to them in order to purchase it.” Defense counsel
       made a hearsay objection. The judge ruled the statement was not being introduced for the
       truth of the matter asserted but to explain the detective’s actions and the instruction he gave
       Cole.
¶ 10        After Cole purchased the “Bulldog,” he gave it to Tyler. The “Bulldog” was sent to a
       crime lab for testing. At approximately 4:30 p.m. the day of the controlled buy, the crime lab
       informed Tyler the “Bulldog” contained a listed controlled substance. Based on the evidence
       collected, a search warrant was issued for the gas station. The warrant was executed around
       6 p.m. Defendant was not present at the time. Zora Singh, another store clerk, was working
       at the time. The money provided to the confidential source was not found at the gas station
       during the search.
¶ 11        Detective Tyler testified he interviewed defendant later that evening after he was taken
       into custody. A video recording was made of the interview, which was played for the trial
       court.
¶ 12        Tyler admitted he did not know whether “Bulldog” was illegal when Cole gave it to him
       after the controlled purchase. According to Tyler, “spice” was legal until January 1, 2012,
       and was still legal as long as it did not contain certain chemicals. The following exchange
       then occurred:
                “[DEFENSE COUNSEL]: So a clerk working the morning shift, you would have to
            know what products are legal and what products aren’t legal?
                [THE STATE]: I’m going to ask for an objection here as to speculation, as to what
            a clerk on a certain day someplace else–he’s asking for a hypothetical.
                [THE COURT]: Do you want to rephrase that?
                [DEFENSE COUNSEL]: Yeah. So a clerk would have to know what brands of Spice
            were legal and what was not legal. Right?


                                                -3-
                [THE STATE]: Objection, again speculation. The clerk would know.
                [DEFENSE COUNSEL]: In order to be in compliance of the law they would have to
            know the difference, what was in the different Spice products?
                [THE STATE]: Now we are asking the officer for a conclusion of law. I object to that
            also.
                [DEFENSE COUNSEL]: No, I’m just saying that isn’t it true that a clerk would have
            to be able to differentiate what is legal and what isn’t as far as the Spice products as of
            January 1st.
                [THE COURT]: Well that really gets into asking for some legal conclusion as to what
            knowledge the clerk would or wouldn’t have to have in order to be in compliance with
            the law, so you’re really asking the officer for an opinion about what it would take for
            the clerk to be breaking the law and I think that is what we are here about today. So I’ll
            sustain the objection.”
¶ 13        Detective Tyler testified he knew of no reliable field test he would feel comfortable using
       to test “spice.” Tyler testified the fact Cole was not given a receipt after purchasing the
       “Bulldog” led him to believe the gas station was selling “Bulldog” off the books. Tyler
       admitted he did not know whether Cole asked for a receipt. Cole only told him he did not get
       a receipt. The police found receipts at the gas station for “incense” showing a purchase price
       of $27.74, which was the price Cole paid for the “Bulldog.”
¶ 14        Tyler testified defendant told him the gas station sold Cali Kush and Diesel in December
       2011. Defendant also told Tyler during a 21-day period in January the gas station did not sell
       any kind of “spice.”
¶ 15        Defense counsel attempted to question Tyler about a lab report and letter provided by
       Kuldeep Chatha, the owner of the gas station, to the police which showed a substance called
       “California Kronic” was tested on January 12, 2012, by Toxicology Associates, Inc. The
       report stated certain listed substances were not found in “California Kronic.” The report did
       not reference the substance at issue in this case, AM-2201. The letter was from S.A.
       Wholesale, LLC, stating its brands were California 10X, Bulldog, Diesel, Pandora, and Four
       Elements, not California Kronic. According to the letter:
                “S.A. Wholesale, LLC (and Partners) only sell and distribute AROMATHERAPY
            products and are for fragrance purposes only, they are NOT TO BE USED IN ANY
            OTHER WAY. Our company, distributors, and retailers ARE NOT responsible for the
            misuse of any of our products.
                These products DO NOT contain any of the following substances listed on Illinois
            HB 2089 (Public Act 097-0193) and (or) HB 2595 (Public Act 097-0192) ***.”
       The State objected to the introduction of this evidence and questions related to it on hearsay
       grounds. Defense counsel argued he was not introducing the report or questioning Tyler to
       establish the truth of the lab reports or letter but as support for defendant’s belief he was
       selling a legal product based on what he was told by the station owner, Kuldeep Chatha. The
       trial court admitted the lab report, letter, and Tyler’s testimony with regard to the report and
       letter for a limited purpose, stating:


                                                 -4-
                “Well I’ll admit the exhibit and the testimony for the limited purpose of establishing
            that the owner apparently provided some documentation to Detective Tyler that in an
            apparent effort to establish he had some basis for thinking whatever product he was
            selling was legal. Obviously the document does not establish that; but for that limited
            purpose and I suppose to show there was some sort of document in his possession which
            would be perhaps some corroboration for what the defendant told the detective that he
            had been told it was okay because he had a certificate, I’ll allow it for that limited
            purpose.”
¶ 16        John Sandage, a lieutenant with the McLean County sheriff’s department, testified he
       took part in the search of the gas station. During the search, he pried open the door to the
       office because it was locked and found two black boxes containing “Bulldog.” The
       employees present at the gas station when the search was done said they did not have a key
       to the office. Sandage called Kuldeep Chatha, the station owner, and waited for him to arrive.
       (We note, in his complaint for a search warrant, Detective Tyler stated defendant was the
       station owner.)
¶ 17        Chris Renken, a detective with the McLean County sheriff’s department, testified he
       accompanied Detective Dave Fritts as part of a surveillance group for the controlled buy.
       From outside the gas station, they watched Cole purchase the “spice,” walk back out to his
       car, and then drive back to Detective Tyler. Renken was also involved in arresting defendant
       at the trailer where he lived. Renken searched defendant and did not find the money used by
       Cole to purchase the “Bulldog” or any other money on his person, nor any “spice.”
¶ 18        Detective Fritts, of the McLean County sheriff’s department, was one of the detectives
       who served the search warrant on the gas station. Fritts took photographs inside the gas
       station. The pictures showed a few jars of “Bulldog” underneath a notepad next to the
       register, more jars underneath the counter, and a large amount of loose cash under the
       register, apparently from lottery ticket sales. Fritts testified a bar code on the side of the
       register was scanned when “Bulldog” was purchased. The containers of “Bulldog” did not
       have a bar code on them.
¶ 19        The store had pipes on display behind the counter which could be used to smoke tobacco,
       marijuana, or “spice.” To his knowledge, the workers present when the search was conducted
       did not have a key to the office at the gas station. Fritts testified another brand of “spice”
       called “Passion Fruit” was found at the gas station. Fritts did not know if the “Passion Fruit”
       was legal or illegal “spice.” Fritts testified he did not find “Bulldog” or “Passion Fruit” on
       display in the gas station.
¶ 20        Stan Hoselton, who lived in Lexington and was a member of the McLean County board
       and the liquor control commission, testified on defendant’s behalf. He had known defendant
       for three or four years. He spoke to defendant almost every morning when he went to the
       McDonald’s adjacent to the BP Amoco station. Based on his numerous conversations with
       defendant, Hoselton opined defendant did not know he was selling an illegal product.
       Hoselton described defendant as a gentleman to the customers at the gas station and someone
       he would hire. Hoselton believed defendant to be an honest man.
¶ 21        Defendant called Zora Singh, who also worked at the gas station as a cashier. Singh


                                                -5-
       testified defendant worked from 5 a.m. to 3 p.m. At the time of the alleged offense, Singh
       and defendant lived together in a trailer provided by their employer. Singh stated he never
       knowingly sold anything illegal at the gas station. In 2011, the gas station sold small plastic
       containers of potpourri or incense with names like “Bulldog,” “Diesel,” and “California
       Kronic” for $19.99 per container. In 2012, the price increased to $24.99. When the gas
       station first began selling the potpourri or “spice” in 2011, some of the plastic containers
       were usually displayed in a locked, glass case by the door. However, the “spice” itself was
       always stocked under the counter by the cash register. If a customer bought “Bulldog” with
       a credit card, a receipt automatically printed. If a customer paid with cash, a receipt was
       provided if one was requested. Regardless of whether a receipt was provided, all sales were
       recorded by the cash register. Singh testified money from lottery sales was not placed in the
       cash register but rather was kept underneath the counter. Singh testified people buy
       “Bulldog” to smoke. According to Singh, no one told him not to put the “Bulldog” on
       display.
¶ 22       Defendant testified on his own behalf with the aid of an interpreter. He was born in India
       in 1966. His wife and 18-year-old son lived in India. He came to the United States in 2003
       and worked at a Dunkin’ Donuts in New Jersey for six years. He sent money he earned back
       to India for his wife and son. Defendant quit working at the gas station after he was arrested.
¶ 23       Defendant had worked at the gas station for 1½ years. He did not have access to the safe
       or the back room of the gas station. The gas station owner usually came into the station at
       night when defendant was not there. Defendant worked from 5 a.m. to 3 p.m., seven days a
       week. He made $2,000 per month and was allowed to live in the trailer with Zora. He
       testified he did not count or deal with money or buy or order products. When someone
       purchased “Bulldog,” he placed the money in the cash register.
¶ 24       Defendant testified he did not know why Kuldeep Chatha did not want to display the
       “Bulldog.” Defendant testified he was never aware he was selling anything illegal to
       anybody. The money for lottery ticket purchases was placed under the counter in the open
       register. Defendant did not remember Cole buying the “Bulldog.”
¶ 25       On cross-examination, defendant testified he did not know what “spice” was before he
       was arrested. When asked why he told Detective Tyler he knew what “spice” was, defendant
       stated it could have been due to his limited understanding of the English language. At trial,
       defendant was assisted by an interpreter. He did not have an interpreter to assist him during
       his interview with Detective Tyler. Defendant stated he was nervous and scared when he
       talked to Detective Tyler because it was the first time he had ever been arrested. He could
       give basic information like his name and address, but he might have had trouble with details
       of the matter. At the time, he did not know people used “spice” to smoke and get high. The
       following exchange then occurred:
                “[THE STATE]: Did you know all forms of Spice were made illegal on January 1st
           of 2012?
                [THE INTERPRETER]: Nobody had told him or notified him, so he had no idea.
                [THE STATE]: You were ignorant of the law, is that what you’re saying?
                [THE INTERPRETER]: He’s trying to understand exactly where you’re coming

                                                -6-
           from. He’s not fully understanding the question.
                [THE STATE]: You were unaware of the law making Spice illegal, is that correct?
                [THE INTERPRETER]: He didn’t know of that law.
                [THE STATE]: So you were unaware of the law, correct?
                [DEFENSE COUNSEL]: Your Honor, I object to the phraseology of Spice because
           it[’]s sold as potpourri, also sold as incense, so that’s I think a word the prosecution and
           the detectives are using but even in the receipt it comes out as incense and on Exhibit 1,
           if I could look at Exhibit 1, I don’t even think the word Spice is on this Exhibit 1. I don’t
           believe Spice is even on this. It says–it’s not for human consumption is on there–
                [THE STATE]: If I’m not mistaken, counsel used the term Spice several times in
           questioning–
                [THE COURT]: Overruled, you may ask. Move on.
                [THE STATE]: Thank you.
                [THE STATE]: So it’s your testimony that you did not know that Spice was illegal
           as of January 1st of 2012 in Illinois?
                [THE INTERPRETER]: That is correct.”
       Defendant testified he was under the impression people put “Bulldog” in a cigarette to
       smoke, although he had never seen anyone do so.
¶ 26       Kuldeep Chatha told defendant he had a certificate saying “Bulldog” was legal to sell,
       but defendant never saw the certificate. The following exchange then occurred:
                “[THE STATE]: Why did Mr. Kuldeep[,] if you know[,] tell you he had a certificate
           to sell the Bulldog.
                [DEFENSE COUNSEL]: I would object, that is speculation.
                [THE STATE]: I just asked him if he knew. If he doesn’t know, he can answer–
                [THE INTERPRETER]: I’m sorry, could you please repeat the question?
                [THE STATE]: Sure. If you know, why did Mr. Kuldeep tell you he had a certificate
           for selling Bulldog?
                [THE INTERPRETER]: So he’s to sell it, Kuldeep used to have it at [the] Morris
           store as well and so they stopped selling it over there and so during that very time he had
           called Dinesh to talk to him about that and that’s when Dinesh asked like why did you
           stop selling it in the Morris store and that’s when Kuldeep mentioned that he had a
           certificate now to sell it.
                [THE STATE]: Okay. So you were concerned about why you weren’t selling Spice
           anymore, is that correct?
                [THE INTERPRETER]: Okay. He was just concerned that if there was anything
           illegal involved in there.
                [THE STATE]: You were suspicious, is that correct?
                [THE INTERPRETER]: He has–his nephew has a store in Seneca, Illinois, and they
           had stopped selling it. So he was sort of suspicious due to that.


                                                 -7-
                [THE STATE]: Okay. You were suspicious that the Spice being sold in the store may
           be illegal, is that correct?
                [THE INTERPRETER]: Yes because the other store stopped selling it and then
           Kuldeep was selling it over here.
                [THE STATE]: And you continued to sell it on behalf of Mr. Kuldeep. Is that
           correct?
                [THE INTERPRETER]: Yes.
                [THE STATE]: Even though you thought it might be illegal. Correct?
                [DEFENDANT]: No.
                [THE INTERPRETER]: Yeah, well he mentioned that he believed it interesting
           because Kuldeep mentioned the certificate to it, that he had a certificate so he believed
           him.
                [THE STATE]: Now earlier I’d asked you whether you knew whether all forms of
           Spice were illegal by statute and you said no. Is that correct? I’ll repeat the question.
                Earlier I asked you if you had known whether or not all forms of Spice were made
           illegal on January 1st 2012, is that correct?
                [THE INTERPRETER]: He didn’t know, that is correct.
                [THE STATE]: But you were still suspicious that it could be illegal to sell the
           Bulldog Spice. Is that correct?
                [THE INTERPRETER]: Yeah, he believed Kuldeep when he said that he had a
           certificate so he fully believed the fact that there shouldn’t be anything (inaudible) with
           that.
                [THE STATE]: You never saw the certificate, correct?
                [DEFENDANT]: No.”
       Defendant testified customers told him they would have to go to stores in Bloomington to
       buy “spice” when his gas station did not have any.
¶ 27       After listening to closing arguments, the trial court provided the following reasoning for
       finding defendant guilty:
                “Well, the Court has listened carefully to the evidence and reviewed what it believes
           to be the law related to this matter, and the Court would note that [the State] has stated
           in some detail the statute 720 ILCS 5/4-8, which indicates a person’s ignorance or
           mistake [as to] a matter of either fact or law except as provided in Section 4-3(c) above
           is a defense if it [negates] the existence of the mental state which the statute proscribes
           with respect to an element of the offense, and then Subparagraph B goes on to outline
           situations which [the State] went through.
                Section 4-3(c) states, ‘Knowledge that certain conduct constitutes an offense or
           knowledge of the existence, meaning, or application of the statute defining an offense is
           not an element of the offense unless the statute clearly defines it as such.’
                When you read those sections together and consider the statute that we’re involved
           with here, that mental state that’s required here is to knowingly deliver the substance

                                                -8-
           containing I can’t remember the number, the AM-2201.
                It’s not an element of the offense to know that the substance is illegal, because it’s
           a Schedule 1 or a Schedule 2 drug or otherwise illegal for some other reason.
                The element of the offense is to knowingly deliver it.
                The defense that is tendered here that the Defendant would have to consciously know
           he was delivering an illegal substance is not a valid defense here because that knowledge
           that it’s illegal is not an element of the offense, and there undoubtedly is a very good
           reason for the way the law is structured in this regard.
                You know, I don’t want to get into giving a million examples, but people could just
           plead ignorance of certain things, and get out of all kinds of serious offenses by just
           saying, well, I didn’t know it was a crime.
                I don’t think that’s required here. The Court has to follow the law. There isn’t any
           doubt that the Defendant knew what he was delivering here, which was Bulldog, which
           was–you know, contained this substance.
                The delivery that he made was knowing. He sold it as a convenience store clerk, and
           once the substance turns out to be illegal, he’s responsible for knowing what he’s selling,
           and if he sells something that’s illegal and he didn’t check it out and didn’t make enough
           of an investigation, well, frankly, most of the evidence in that regard in the Court’s view
           is more mitigation, if it’s to be believed, so I think even taking the facts in the light most
           favorable to the Defendant, the Court would have to find him guilty of this offense.
                Having said that, the Court would otherwise still find him guilty, because the Court
           believes from the evidence presented that the Defendant did know what he was selling.
                All the facts indicated, including the partial admissions made by the Defendant,
           indicated a circumstance in which he clearly knew what was going on here.
                These spice items were sold before the law changed on January 1st that were on
           display. They were taken off the shelves for a period of time in January, and then the
           items are no longer on display. The Bulldog is under the counter or back in the back
           room. People coming in have to ask for it. No display items put back up, even though a
           number of items are being sold.
                The Defendant knows it’s used to smoke. He knows by his own admission that
           there’s some problem here. His nephew is not selling it anymore, he’s making inquiries,
           and supposedly he just takes the word of the owner that there’s a certificate which makes
           it all okay.
                The Court does not find the Defendant’s protestations that he didn’t in fact know it
           was illegal when he was selling it to not be credible and finds that even if he did have to
           know that under the law, the Court would still find him guilty based on the evidence
           that’s been presented.”
¶ 28       In September 2012, defendant filed a motion to reconsider or grant a new trial. Defendant
       argued the trial court erred in finding defendant’s affirmative defense of mistake of fact was
       not applicable. Defendant noted the court found “the requisite mental state of knowledge
       only went to the delivery element of the offense, not to the issue of whether or not Dinesh

                                                  -9-
       knew that the Bulldog incense contained a controlled substance.” In addition to the
       affirmative defense, defendant also argued the State failed to establish he was consciously
       aware the “Bulldog” he sold contained a controlled substance or a substantial probability
       existed the “Bulldog” contained a controlled substance. Defendant argued:
               “The label attached to the Bulldog product clearly states that the product does not
           contain an illegal substance and that it is not for human consumption. The product was
           not sold in plastic Baggies or in Ziplock bags which are common packaging materials
           used in selling controlled substances. In contrast, the product was sold in sealed little
           round plastic jars with a label provided by the manufacturer. How the Bulldog product
           was packaged would not be a red flag to cause a store employee to wonder whether or
           not the substance inside was legal. The plastic canister of Bulldog that Dinesh sold to the
           confidential source (C/S) was introduced into evidence as People’s Exhibit #1. The
           canister of Bulldog doesn’t list any ingredients or have the word ‘spice’ on the label.”
           (Emphases in original.)
       In denying the motion, the court stated:
               “The Court considered all the evidence and the arguments that were made at the time
           of trial. The Court ruled then and continues to rule that Mr. Patel did not actually have
           to have knowledge that the Bulldog had become an illegal substance.
               It’s–I suppose we could think of all kinds of situations where a person who’s selling
           materials to the public which are already packaged by somebody that might either be
           illegal or illegal for certain people that you come in and say, [‘]well, I didn’t know what
           the law was about that,[’] that’s simply not a defense in my view, but the Court also
           made an alternate ruling that it did not believe Mr. Patel and, based on the evidence
           presented, believed that he did know that the substance was illegal, so the Defendant’s
           motion is denied.”
       The trial court then held a sentencing hearing and sentenced defendant to 30 months’
       probation.
¶ 29       This appeal followed.

¶ 30                                        II. ANALYSIS
¶ 31       We first address defendant’s argument the State failed to prove beyond a reasonable
       doubt he knowingly delivered a controlled substance because the State failed to establish he
       knew the “Bulldog” he sold contained a controlled substance. Defendant does not dispute he
       sold a product which contained a controlled substance. At issue is whether he knew the
       product he sold contained a controlled substance.
¶ 32       Section 401 of the Illinois Controlled Substances Act states, in relevant part, “[e]xcept
       as authorized by this Act, it is unlawful for any person knowingly to manufacture or deliver,
       or possess with intent to manufacture or deliver, a controlled substance other than
       methamphetamine, a counterfeit substance, or a controlled substance analog.” (Emphasis
       added.) 720 ILCS 570/401 (West 2010). Our supreme court has stated “[t]he three elements
       of the crime of unlawful possession of narcotics with intent to deliver are: the defendant had


                                                -10-
       knowledge of the presence of the narcotics, the narcotics were in the immediate possession
       or control of the defendant, and that the defendant intended to deliver the narcotics.” People
       v. Robinson, 167 Ill. 2d 397, 407, 657 N.E.2d 1020, 1026 (1995).
¶ 33        This is not an absolute liability offense. A defendant cannot be convicted simply because
       he sold a product containing a controlled substance. Based on the record in this case, it is
       clear defendant knew he was selling “Bulldog.” It is also clear the “Bulldog” he sold
       contained a controlled substance. However, contrary to the trial court’s initial reasoning for
       finding defendant guilty, this does not establish defendant’s guilt.
¶ 34        Under the trial court’s initial reasoning, a person staffing a bake sale could be convicted
       of delivery of a controlled substance for selling a marijuana-laced brownie even if he had
       absolutely no knowledge the brownie contained the controlled substance. The same would
       be true for a grocery store clerk selling a bag of cocaine, professionally packaged to look like
       flour, even if she thought she was only selling flour.
¶ 35        Although the trial court’s legal reasoning discussed above was incorrect, the trial court
       also stated:
                “Having said that, the Court would otherwise still find him guilty, because the Court
            believes from the evidence presented that the Defendant did know what he was selling.
                All the facts indicated, including the partial admissions made by the Defendant,
            indicated a circumstance in which he clearly knew what was going on here.” (Emphasis
            added.)
       Because the court made a factual determination defendant knew what he was selling,
       defendant must establish the evidence was not sufficient to support this finding. The question
       for this court is whether the evidence before the trial court was sufficient for any rational trier
       of fact to find defendant knew the “Bulldog” he was selling contained a controlled substance.
¶ 36        We will reject a challenge to the sufficiency of the evidence if any rational trier of fact
       could have found the essential elements of the charged offense beyond a reasonable doubt.
       People v. Wheeler, 226 Ill. 2d 92, 114, 871 N.E.2d 728, 740 (2007). An appellate court will
       not retry a defendant when considering a challenge to the sufficiency of the evidence.
       Wheeler, 226 Ill. 2d at 114, 871 N.E.2d at 740. Further, the State is given the benefit of all
       reasonable inferences, and the evidence is considered in the light most favorable to the
       prosecution. Wheeler, 226 Ill. 2d at 116, 871 N.E.2d at 741. In addition, we consider “[t]he
       trier of fact *** best equipped to judge the credibility of witnesses,” and we give due
       consideration to the fact the trier of fact saw and heard the witnesses. Wheeler, 226 Ill. 2d at
       114-15, 871 N.E.2d at 740.
¶ 37        That being said, “ ‘[a] judgment of conviction can be sustained only upon credible
       evidence that removes all reasonable doubt of guilt, and where the evidence of the
       prosecution is improbable, unconvincing, or contrary to human experience, we will not
       hesitate to reverse’ that conviction.” People v. Ortiz, 196 Ill. 2d 236, 267, 752 N.E.2d 410,
       429 (2001) (quoting People v. Stevenson, 25 Ill. 2d 361, 365, 185 N.E.2d 199, 201 (1962)).
       Our review “must include consideration of all the evidence, not just the evidence convenient
       to the State’s theory of the case.” Wheeler, 226 Ill. 2d at 117, 871 N.E.2d at 742.
¶ 38        In Ortiz, the defendant was convicted of drug trafficking and sentenced to 35 years’

                                                  -11-
       imprisonment following a bench trial. Ortiz, 196 Ill. 2d at 239, 752 N.E.2d at 414. His
       conviction arose out of a December 9, 1994, traffic stop by an Illinois state trooper. The
       trooper described the defendant, who was driving a semi-tractor trailer, as “ ‘extremely
       nervous’ ” during the stop even though his paperwork appeared in order. Ortiz, 196 Ill. 2d
       at 240-41, 752 N.E.2d at 414. Defendant told the trooper he and a friend of his were driving
       two trucks containing oranges from California to New Jersey. Ortiz, 196 Ill. 2d at 241, 752
       N.E.2d at 415. The trooper found the pay arrangement defendant described as unusual for
       a truck driver. Ortiz, 196 Ill. 2d at 241, 752 N.E.2d at 415. The trooper had been a truck
       driver for 15 years prior to becoming a police officer. Ortiz, 196 Ill. 2d at 241, 752 N.E.2d
       at 415.
¶ 39        The trooper also found unusual the defendant’s statement his trailer was only half-full
       on a cross-country trip. The defendant said his friend had loaded his truck first and defendant
       just took what was left of the load. Ortiz, 196 Ill. 2d at 242, 752 N.E.2d at 415. The trooper
       inspected the truck and gave the defendant a written warning. After returning the defendant’s
       documentation and advising defendant he was free to go, the trooper asked if the defendant
       had anything illegal in the vehicle. The defendant turned his head away and replied, “ ‘No,
       do you want to look?’ ” Ortiz, 196 Ill. 2d at 242-43, 752 N.E.2d at 415-16.
¶ 40        The defendant was with other troopers during the search. The trooper conducting the
       search found the trailer was half-full of boxes labeled as containing oranges. He climbed over
       the boxes to the front of the trailer, shone his flashlight down between the boxes and the front
       of the trailer, and saw a sheet of aluminum “diamond plate” attached to the front wall of the
       trailer, which appeared to be fairly new and was obviously not part of the original makeup
       of the trailer. Ortiz, 196 Ill. 2d at 243, 752 N.E.2d at 416. The trooper could see more than
       one yellow-wrapped package between the plate and the front wall of the trailer. The trooper
       punctured one of the packages and the substance inside appeared to be cocaine. Ortiz, 196
Ill. 2d at 243, 752 N.E.2d at 416.
¶ 41        The trooper exited the trailer and placed the defendant under arrest, informing him he
       found cocaine in the vehicle. The trooper testified the defendant “ ‘just basically submitted
       to the arrest. He didn’t ask why or where or who or anything. He just showed very little
       emotion.’ ” Ortiz, 196 Ill. 2d at 243, 752 N.E.2d at 416. The estimated street value of the
       cocaine found in the truck was $30,760,000. The police also recovered two pagers from the
       visor above the driver’s seat of the truck. Ortiz, 196 Ill. 2d at 243-44, 752 N.E.2d at 416.
¶ 42        The trooper admitted when he was a trucker he hooked his tractor to preloaded trailers
       without observing the loading process and only looked insider the trailer to make sure the
       load was secure. If the load looked secure, he did nothing further. Ortiz, 196 Ill. 2d at 244,
       752 N.E.2d at 416.
¶ 43        Another trooper, who was with the defendant during the search of the truck, testified
       defendant looked very nervous during the search and mostly watched the rear of the truck.
       Ortiz, 196 Ill. 2d at 244, 752 N.E.2d at 416. An Ottawa police officer testified he interviewed
       the defendant after his arrest and described the defendant as being very calm during the
       interview. The defendant told the officer all he knew was he was hauling oranges from the
       west coast, he picked up his load from Sunkist Corporation in Fillmore, California, and the


                                                -12-
       trailer was already loaded. Defendant said he merely hooked up the tractor and headed out.
       The Ottawa police officer testified the defendant answered all of his questions but refused
       to cooperate with the police in terms of bringing the truck to New Jersey and following
       through with the delivery. Ortiz, 196 Ill. 2d at 244-46, 752 N.E.2d at 417.
¶ 44        The defendant testified he did not know any of the people the State had mentioned in its
       case in chief other than his friend, who was driving the other truck. Defendant testified his
       friend’s truck was loaded before his and he did not observe the loading of either his friend’s
       truck or his own. He only looked in the truck after it had been loaded to determine if the load
       was stable. Ortiz, 196 Ill. 2d at 246-47, 752 N.E.2d at 418. Defendant explained he was
       nervous when speaking to the trooper because his girlfriend was in the truck with him, no
       one was supposed to be with him, and he was worried he would be fined. Ortiz, 196 Ill. 2d
       at 248, 752 N.E.2d at 418. Defendant denied he knew about the secret compartment in the
       trailer. He also denied knowing he was hauling anything but oranges. Ortiz, 196 Ill. 2d at
       248, 752 N.E.2d at 419.
¶ 45        The defendant’s conviction was affirmed on appeal in an unpublished order. Ortiz, 196
Ill. 2d at 252, 752 N.E.2d at 421. Our supreme court granted defendant leave to appeal. Ortiz,
196 Ill. 2d at 252, 752 N.E.2d at 421. Defendant disputed the State proved his knowledge of
       the cocaine. Ortiz, 196 Ill. 2d at 258, 752 N.E.2d at 424. The State argued sufficient
       circumstantial evidence supported the defendant’s conviction. Ortiz, 196 Ill. 2d at 259, 752
       N.E.2d at 425.
¶ 46        The supreme court noted several pieces of uncontradicted evidence weighed in the
       defendant’s favor. The court listed the trooper’s testimony a truck driver would normally
       only check to see if his load was secure before driving; the diamond plate could not be seen
       from the rear of the truck after the truck was loaded; and, as a truck driver, he drove where
       he was told, with the load he was given, even if his employer was not making the best use
       of the truck. The court also noted the defendant gave the trooper permission to search his
       truck even though he was free to leave and told the police his friend was driving another
       truck on the same route. Oritz, 196 Ill. 2d at 259-60, 752 N.E.2d at 425.
¶ 47        However, the State relied on the following evidence in arguing the State proved
       defendant’s guilt beyond a reasonable doubt: “(1) defendant’s connection to other drug
       smugglers; (2) inconsistent and suspicious testimony by defendant; (3) the value of the
       cocaine; (4) the presence of two pagers in the cab of the truck; and (5) defendant’s
       nervousness.” Ortiz, 196 Ill. 2d at 260, 752 N.E.2d at 425.
¶ 48        The supreme court found the evidence presented at trial did not provide a basis for an
       inference defendant and the other smugglers were “intimately associated.” Ortiz, 196 Ill. 2d
       at 261, 752 N.E.2d at 426. Further, the court noted the State did not establish defendant knew
       his friend’s truck was also not fully loaded. As the supreme court noted, “the fact neither
       truck was full was one of the key pieces of evidence upon which the trial court relied in
       convicting the defendant.” Ortiz, 196 Ill. 2d at 263, 752 N.E.2d at 427. According to the
       court, “[w]e cannot see any basis for imputing to this defendant knowledge that he was
       transporting narcotics based on the fact that he was driving less than a full load of perishable
       fresh produce to the east coast during winter.” Ortiz, 196 Ill. 2d at 264, 752 N.E.2d at 428.


                                                -13-
¶ 49       In addition, the supreme court stated “Trooper Balma admitted that when he, as a trucker,
       had believed that his employer was not making an efficient use of his truck or time, he still
       drove where he was told. It was simply not his job to question the economics of the trip he
       was being asked to take.” Ortiz, 196 Ill. 2d at 265, 752 N.E.2d at 428. With regard to the
       value of the cocaine, the court noted the trial court made no mention of the value of the drugs
       in explaining its ruling. As for the two pagers, the supreme court noted the State provided
       no evidence to infer the large amount of cocaine found in the truck gave rise to an inference
       the two pagers were part of the drug business tools of the trade. Ortiz, 196 Ill. 2d at 265-66,
       752 N.E.2d at 428. The court noted the State provided “no authority for this inference or any
       explanation as to how or why we should impute knowledge of the drugs to defendant because
       of the presence of the pagers,” nor did it present any evidence impeaching or casting doubt
       on defendant’s explanation for having two pagers in the truck. Ortiz, 196 Ill. 2d at 266, 752
       N.E.2d at 428. The supreme court agreed with the State defendant’s nervousness militates
       in favor of a finding he had knowledge of the drugs. Ortiz, 196 Ill. 2d at 266, 752 N.E.2d at
       429. However, the State conceded defendant’s nervousness “is not in and of itself sufficient
       to uphold such a finding.” Ortiz, 196 Ill. 2d at 266-67, 752 N.E.2d at 429.
¶ 50       The supreme court stated:
                “In a criminal case it is our duty to examine carefully the evidence adduced at trial.
           We must give due consideration to the fact that the fact finder saw and heard the
           witnesses. But ‘[i]f, after such consideration we are of the opinion that the evidence is
           not sufficient to establish defendant’s guilt beyond a reasonable doubt, it is our duty to
           reverse the judgment of conviction.’ [Citations.] ‘[A] judgment of conviction can be
           sustained only upon credible evidence that removes all reasonable doubt of guilt, and
           where the evidence of the prosecution is improbable, unconvincing or contrary to human
           experience, we will not hesitate to reverse’ that conviction. [Citation.] We cannot sustain
           defendant’s conviction on the evidence adduced in this case. The circumstantial evidence
           was scant at best, and appears even weaker in light of the evidence supporting a not
           guilty finding.
                Of course, a fact finder need not accept the defendant’s version of events as among
           competing versions. [Citation.] But in this case much of the evidence supporting
           defendant came not only from defendant, but from Trooper Balma, the State’s own
           witness. He testified that a driver would normally do no more than check if the load was
           secure before driving, and acknowledged that the diamond plate panel could not be seen
           from the rear of the truck. Balma also testified that he did not make it his business, as a
           driver, to question the economics of a trip he was being paid to take, even when he did
           not think his employer was making the best possible use of the truck. Other facts
           indicative of defendant’s innocence are wholly uncontradicted, i.e., defendant’s consent
           to the search and his telling the police that Colon was driving a truck on the same route.”
           Ortiz, 196 Ill. 2d at 267-68, 752 N.E.2d at 429.
       The evidence in the case sub judice is even weaker than the evidence in Ortiz. The State
       could have proved the knowledge element of this offense by introducing evidence defendant
       knew “Bulldog” contained the substance AM-2201, regardless of whether he knew AM-2201
       was a controlled substance. See People v. Izzo, 195 Ill. 2d 109, 115, 745 N.E.2d 548, 552

                                                -14-
       (2001) (“A principle deeply embedded in our system of jurisprudence is that one’s ignorance
       of the law does not excuse unlawful conduct.”). However, the State introduced no evidence
       to support a finding defendant knew AM-2201 was in “Bulldog.”
¶ 51       From the record, it does not appear the “Bulldog” packaging indicated it contained AM-
       2201. Even if it did, this would not automatically establish defendant knew the specific
       ingredients making up the product, considering this is not a natural product. Most people
       buying or selling a manufactured product in a convenience store have no idea what is in the
       product, unless they look at the ingredient label on the product.
¶ 52       The trial court did not specifically find defendant knew the “Bulldog” contained AM-
       2201, nor could the court have made this finding considering the evidence in this case. The
       State introduced no evidence of defendant’s understanding of the specific ingredients used
       in the “Bulldog” product. As a result, both the State’s and the trial court’s focus on the legal
       proposition ignorance of the law is not an excuse was misplaced in this case.
¶ 53       The next question is whether the State established beyond a reasonable doubt defendant
       knew the “Bulldog” contained any controlled substance, regardless of his specific lack of
       knowledge of the presence of AM-2201. See People v. Bolden, 62 Ill. App. 3d 1009, 1013,
       379 N.E.2d 912, 916 (1978) (“[I]t [is] not necessary for the State to prove that the defendant
       knew the precise nature of the controlled substance delivered.”). Having reviewed the record
       in this case and considered all the evidence, not just the evidence supporting the State’s
       theory of the case, we find a rational trier of fact could not have found beyond a reasonable
       doubt defendant knew the “Bulldog” contained any controlled substance.
¶ 54       “Knowledge may be, and ordinarily is, proven circumstantially.” Ortiz, 196 Ill. 2d at 260,
       752 N.E.2d at 425. However, suspicious behavior alone is not sufficient to establish a
       defendant knowingly possessed a controlled substance. People v. Jackson, 23 Ill. 2d 360,
       363-64, 178 N.E.2d 320, 322 (1961).
¶ 55       Like in Ortiz, the State’s witnesses provided evidence helpful to defendant. For example,
       State witnesses testified not all “spice” is illegal to sell. As a result, defendant’s
       acknowledgment he knew “Bulldog” was “spice” is not very significant. Further, although
       defendant admitted he knew people smoked “spice,” the State did not introduce any evidence
       only illegal “spice” is smoked. In addition, while the State tried to make an inference
       defendant knew people smoked “spice” to get high because his coworker, who also lived
       with defendant, thought people smoked “spice” to get high, the State did not introduce any
       evidence people only smoke illegal “spice” to get high.
¶ 56       Further, although Detective Tyler testified he was informed the gas station in question
       only sold illegal “spice” to prior customers or people they knew, the State presented no
       evidence Alex Cole, the State’s confidential source, knew defendant or had ever purchased
       “spice” from defendant or the gas station. Yet, the evidence showed Cole was able to easily
       purchase “Bulldog” from defendant. Based on the information Tyler was acting on in
       investigating the suspected sale of illegal “spice” at the gas station, his confidential source
       should not have been able to purchase the product so easily. In addition, the State presented
       no evidence defendant acted suspiciously when he sold “Bulldog” to the confidential source.
       The State also did not introduce any evidence defendant was selective when he sold


                                                -15-
       “Bulldog.”
¶ 57       Detective Tyler also testified he was suspicious defendant was selling “Bulldog” off the
       books because he did not give the confidential source a receipt. However, Tyler testified he
       did not tell the confidential source to get a receipt or ask the confidential source if he asked
       for a receipt. The undisputed evidence showed customers who bought “Bulldog” with cash
       were given a receipt if a receipt was requested. As a result, the relevance of the failure to give
       Cole a receipt is dramatically weakened.
¶ 58       In addition, the State presented no evidence to show this product was being sold off the
       books or defendant would only accept a cash payment for the “Bulldog.” Evidence was
       introduced the gas station employees were logging each “Bulldog” purchase by scanning a
       bar code attached to the side of the cash register. Further, the marked money used by the
       confidential source to buy the “Bulldog” was not recovered by the police from either the
       store or defendant, even though the defendant was arrested and the gas station searched the
       same day of the sale in question. In other words, it appears the cash from sales of “Bulldog”
       went into the cash drawer of the register and most likely was handed out as change to other
       customers throughout the day.
¶ 59       Detective Tyler also assumed defendant owned the gas station. This was an incorrect
       assumption on his part. During his interrogation, defendant provided Tyler with the owner’s
       name and phone number. While an owner or store manager would likely order stock for the
       store and determine how the stock would be displayed, the State failed to establish defendant
       had any role in ordering stock for the gas station or in deciding whether and where different
       items, including “Bulldog,” would be displayed in the store. In the same manner a truck
       driver might question his employer’s decision regarding his use of a truck but still follow the
       employer’s decision, the same can be said for a store clerk’s thoughts on a store owner’s
       decision not to display certain products.
¶ 60       Detective Tyler also testified he did not know if the “Bulldog” was an illegal form of
       “spice” after his confidential source provided him with the container. The product was
       professionally packaged and, as stated earlier, the State did not introduce any evidence the
       ingredients were listed on the package. Considering a trained law enforcement officer was
       not able to identify whether the product was illegal “spice,” it is difficult to determine how
       a minimum-wage employee would know it was illegal absent additional information. The
       State argued defendant had more information than Tyler with regard to the product, but the
       State fails to identify this additional information. The only additional evidence appears to be
       defendant asked the gas station owner if the “Bulldog” was legal to sell and the store owner
       assured him it was a legal product.
¶ 61       The trial court stated it believed defendant knew “Bulldog” contained a controlled
       substance. However, the evidence does not support this finding beyond a reasonable doubt.
       The evidence in this case only supports the following findings: (1) defendant knew he was
       selling a professionally packaged product its manufacturers or distributors called “Bulldog;”
       (2) defendant identified the product as “spice”; (3) defendant knew some people who
       purchased this product smoked the substance; (4) “Bulldog” was not on open display on the
       day in question; (5) “Bulldog” was not sold in the store for a period in January after certain


                                                 -16-
       substances used in certain “spice” products were made illegal; and (6) defendant questioned
       the store owner whether “Bulldog” was legal to sell and was told yes and that the owner had
       a certificate so stating. These facts do not lead to an inference defendant knew he was selling
       a controlled substance.
¶ 62        As we stated earlier, the State’s witnesses acknowledged not all “spice” is illegal to sell.
       Further, the State failed to establish people only smoke illegal “spice.” Moreover, people buy
       legal products to use in an unintended manner to get high. The State failed to establish
       defendant made the decision to stock “Bulldog,” the decision not to have “Bulldog” on
       public display, or the decision what other items the store would sell, such as the pipes sold
       at the gas station. The State did not establish defendant had any consciousness of guilt as to
       the sale of the “Bulldog.”
¶ 63        Valid reasons exist for store owners or managers of stores catering to customers of all
       ages to keep certain legal products out of the public eye. Many people, especially parents,
       would prefer convenience stores and gas stations not display alcohol or cigarettes for the
       simple fact they neither want to see nor have their children exposed to these legal items. Out
       of respect for these customers’ feelings, a store owner could decide to stock these items out
       of sight but still be readily available at the request of customers who might want to buy these
       legal products. A store owner could easily decide not to publicly display legal “spice” for the
       same reasons. Had defendant been working at a tobacco shop catering to an adult-only
       clientele, the fact “Bulldog” was not displayed might be more indicative of guilt, at least on
       the part of the person who decided not to display the product.
¶ 64        The State also established defendant knew the man who owned the gas station in question
       did not sell “spice” at another gas station he owned and defendant’s nephew was no longer
       selling “spice” at the gas station he owned. However, this is no stronger evidence defendant
       knew “Bulldog” contained a controlled substance than the half empty truck established the
       defendant in Ortiz knew he was transporting cocaine. All gas stations do not sell the same
       products. Many factors impact what products individual stores will stock. The fact one store
       owner might decide to stop selling a product at one or all of his stores does not put
       employees of other stores on notice their sale of those products is illegal. For the same
       reasons, the fact the gas station in question did not stock “Bulldog” for a period of time after
       AM-2201 became illegal does not establish defendant either knew or should have known the
       product was illegal when the store began selling the product again. Further, in an apparent
       effort to make sure he was not selling anything illegal, defendant asked the store owner
       whether the “Bulldog” could be legally sold and received assurances from the store owner.
¶ 65        Considering the evidence in this case, a rational trier of fact could suspect defendant
       knew he was selling an illegal product. However, mere suspicion of wrongdoing is not proof
       beyond a reasonable doubt. The evidence in this case does not establish defendant knew
       “Bulldog” contained a controlled substance. As our supreme court has stated:
                “ ‘What is involved here is the standard of proof which is applicable to all crimes.
            That is to say, conviction beyond a reasonable doubt. Whether the crime charged be
            trespass, shoplifting, armed robbery, or murder, the test is the same. The burden of
            meeting this standard falls solely on the prosecution. If it fails to meet this burden, a


                                                 -17-
           defendant is entitled to a finding of not guilty. No defendant is required to prove his
           innocence.
               While a not guilty finding is sometimes equated with a finding of innocence, that
           conclusion is erroneous. Courts do not find people guilty or innocent. They find them
           guilty or not guilty. A not guilty verdict expresses no view as to a defendant’s innocence.
           Rather, it indicates simply that the prosecution has failed to meet its burden of proof.
           While there are those who may criticize courts for turning criminals loose, courts have
           a duty to ensure that all citizens receive those rights which are applicable equally to every
           citizen who may find himself charged with a crime, whatever the crime and whatever the
           circumstances. When the State cannot meet its burden of proof, the defendant must go
           free. *** It is no help to speculate that the defendant may [be guilty]. No citizen would
           be safe from prosecution under such a standard.’ ” Ortiz, 196 Ill. 2d at 268, 752 N.E.2d
           at 430 (quoting People v. Smith, 185 Ill. 2d 532, 545-46, 708 N.E.2d 365, 371 (1999)).
       The above-quoted language is particularly relevant in this case. The police and the State
       treated this case like a street-corner drug deal, where knowledge is easier to establish
       considering the controlled substance is usually not professionally packaged and is sold in a
       secretive manner for cash. This was certainly not the situation in this case. Defendant was
       a clerk at a gas station-convenience store selling hundreds if not thousands of legal products.
       This is not to say employees of a gas station, like the one in question, could never be
       convicted of selling illegal products. However, a trier of fact must consider all of the
       circumstances when determining whether a defendant knew he was selling a product
       containing a controlled substance. It is much more difficult to establish a worker selling a
       professionally packaged product from a convenience store, as compared to a street dealer,
       knew a product stocked by the store owner contained a controlled substance.
¶ 66       Although the extent of this court’s knowledge about the investigation is limited to the
       information included in the record, the police officers did not develop a strong case against
       defendant. Detective Tyler made at least two incorrect assumptions during the investigation
       which potentially impacted the State’s case against defendant. First, without asking his
       confidential source if he requested a receipt or telling him to ask for a receipt, Tyler assumed
       defendant was selling “Bulldog” off the books because his confidential source did not receive
       a receipt. Second, Tyler erroneously assumed defendant owned the convenience store.
¶ 67       Because we find the State failed to prove beyond a reasonable doubt the knowledge
       element of this offense, we need not address defendant’s mistake of fact defense.

¶ 68                                   III. CONCLUSION
¶ 69       For the reasons stated, we reverse defendant’s conviction.

¶ 70       Reversed.




                                                 -18-